Citation Nr: 1007718	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a prior denial of service connection  for psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
should be reconsidered, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied reopening of a 
previously-denied claim for service connection for PTSD.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Veteran was previously denied 
entitlement to service connection for psychiatric disability, 
to include PTSD, in a December 1996 unappealed Board 
decision.  In addition, as explained below, pertinent service 
personnel records have been received since that decision.  
The Board has reframed the issue on appeal accordingly.


FINDINGS OF FACT

1.  Entitlement to service connection for psychiatric 
disability, to include PTSD, was denied in a December 1996 
unappealed decision of the Board.

2.  Pertinent service personnel records have been added to 
the record since that decision.


CONCLUSION OF LAW

The criteria for reconsidering a prior denial of service 
connection for psychiatric disability, to include PTSD, have 
been met.  38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for psychiatric disability, 
to include PTSD, was denied in an unappealed Board decision 
issued in December 1996.  Generally, a claim which has been 
denied in an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2002).  

Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and(iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's 201 file with pertinent service 
personnel records was associated with the claims files after 
the Board's prior decision.  These records existed at the 
time of the prior denial and could have been obtained prior 
to that decision if they had been requested from the service 
department.  Accordingly, reconsideration of the prior denial 
is in order.

ORDER

The Board having determined that reconsideration of a prior 
denial of service connection for psychiatric disability, to 
include PTSD, is in order based on the receipt of pertinent 
service department records, the benefit sought on appeal is 
granted to this extent. 


REMAND

In light of the Board's foregoing decision granting 
reconsideration, the originating agency must adjudicate the 
claim on a de novo basis.  

The Board notes that the record reflects that the Veteran has 
been diagnosed with PTSD, but the stressors supporting the 
diagnosis have not been verified.  The Veteran has had 
difficulty remembering when and where his alleged combat 
stressors occurred.  In fairness to the Veteran, the Board 
has determined that he should be provided a copy of the 
records in his 201 file since they reflect his duty 
assignments, to include temporary duty assignments.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided a copy 
of the records in his 201 file and 
requested to provide any additional 
details he is able to recall concerning 
his alleged stressors 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


